LATTIMORE, Judge.
Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
We find in the record no statement of facts. An application for a continuance was made during the trial for a witness who had gone beyond the limits of the state. The statement in the application of the testimony expected from said witness is shown, upon the face of the application, to be purely speculative. The object of the absent testimony appears to be to contradict the statement of the officer as to the probable cause he had for making the search for intoxicating liquor. We think the action of the trial court in overruling the application was proper. Not only is the statement of the testimony of the absent witness entirely speculative, but also of the same character is the proposition as to whether he could be located or his testimony obtained. There are no.other complaints.
The judgment will be affirmed.

Affirmed.